DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Within the sixth line of the claim, it appears that the phrase, “an initial position” should be “the initial position” or “said initial position” because such has been previously introduced within parent claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KITAZAWA et al. (US 2004/0099190 A1).
Regarding claim 1, KITAZAWA discloses a threading apparatus comprising a threading lever (120) configured to be operated manually, and structured such that, upon pressing the threading lever (with thread cassette 2) downward from an initial 
Regarding claim 2, KITAZAWA discloses wherein, when the operating lever is operated, the lever interlocking mechanism is not engaged with the elevating unit when the threading lever is set to the initial position (Fig. 5; note that when the threading lever is set to the initial position, the thread cassette has not been inserted and therefore the thread cassette 2, interlocking mechanism, is not engaged with the elevating unit).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure. Note that each of US 5,092,257, US 5,086,719 and US 2007/0204776 all disclose sewing machine threading devices wherein a presser foot lifter is associated therewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732